DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Applicant’s Response dated December 14, 2020. Claims 1-7 and 9-21 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s Amendments dated December 14, 2020, Examiner withdraws the claim objections; withdraws all objections and rejections associated with canceled claim 8; and maintains the prior art rejections.

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive. 

Applicant argues that Chizeck does not explicitly teach receiving confirmation input from the user to engage the alignment dimension; see Response at p. 7. Examiner disagrees. As described in [0099] of Chizeck, user input is used to either follow the guided path (i.e., engage the alignment dimension) or refuse to follow the guided path (i.e., engagement with the alignment dimension). As further evidence, one form of user input is haptic feedback which may see at least Chizeck at [0188]. If the user follows, via input, the alignment path indicated via the haptic feedback, the user is confirming engagement with the alignment dimension. 
Choosing to engage the alignment dimension via user input is a form of confirming alignment dimension engagement. There is no specificity as to how the user inputs confirmation, and there is no specificity as to the type of alignment dimension being confirmed. Under the broadest reasonable interpretation, Chizeck discloses the claimed limitation. Therefore, Examiner is unpersuaded and maintains the rejection. 

Applicant argues that Chizeck does not disclose the virtual representation comprises overlaid graphics overlaying the suggested alignment dimension; see Response at p. 8. Examiner disagrees. As discussed below, [0034] and [0149] of Chizeck teach this claim limitation. Examiner is unsure how to be more specific regarding this limitation without Applicant providing additional specificity.

 The new claim 21 is addressed below.

The remaining arguments comprise the same or similar arguments as those addressed above/below and are unpersuasive for at least the same reasoning. 

Claim Objections
Claims 3-5 and 12-16 are objected to because of the following informalities: 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An interface component… in claim 1. Structure for this claim limitation may be found at least at Fig. 1 and [0041]; the interface device which is a computer having a display may be part of the interface component.
A control device… in claim 1. Structure for this claim limitation may be found at least at [0043]; the control device may be one or more of the disclosed input devices which include “any type of mouse, keyboard, disk/media drive, memory stick/thumb-
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0106537 (hereinafter, “Chizeck”; already of record).

Regarding claim 1, Chizeck discloses a method comprising: 
providing a virtual representation of an environment of a robot (see at least Fig. 5B, Fig. 6A, and [0145]; virtual robot tool and virtual environment correspond to the real world robot tool and real-world environment), wherein the virtual representation comprises an object representation of an object in the environment (see at least Fig. 5B, Fig. 6A, and [0145]; virtual robot tool and virtual environment correspond to the real world robot tool and real-world environment); 
receiving manipulation input from a user to teleoperate the robot for manipulation of the object (see at least Fig. 5B, Fig. 6A, and [0145]; the computing device is configured for manipulating the robot to operate on a real-world object by using the virtual fixture (i.e., teleoperating)); 
alerting the user to an alignment dimension based upon the manipulation input (see at least [0175]; the partial or full alignment of a dimension, based upon the user input, is provided by the alignment indicator (i.e., alert to the user)); 
receiving confirmation input from the user to engage the alignment dimension (see at least [0099]; a flexible guiding fixture may allow in deviations from a guided path which receive non-constrained feedback. The user is informed of the alignment or misalignment, and the user decides whether to accept the feedback by continuing to move to align or to choosing a variation of the path. The confirmation occurs in the form of following the guidance to engage the alignment dimension rather than refusing to follow the guidance); 
and constraining at least one dimension of movement of the object according to the alignment dimension (see at least [0052]; once the alignment of one dimension is achieved, the dimension of movement is constrained).

Regarding claim 2, Chizeck discloses all of the limitations of claim 1. Additionally, Chizeck discloses wherein alerting the user to the alignment dimension further comprises providing a visual indication in the virtual representation to the user of a suggested alignment dimension (see at least Fig. 7A, 7B, [0034], [0173], and [0174]; the alignment indicator may include a visual representation of the alignment dimensions to the user including depth differences indicating the direction to move to engage alignment), wherein the virtual representation comprises overlaid graphics overlaying the suggested alignment dimension (see at least [0034] and [0149]; the task space may include overlaid graphics. The task space comprises the alignment dimensions).

Regarding claim 3, Chizeck discloses all of the limitations of claim 2. Additionally, Chizeck discloses further comprising providing a plurality of suggested alignment locations where each suggested alignment location of the plurality of suggested alignment locations is made based upon the robot being within a threshold distance of the object representation (see at least Fig. 7A, 7B, [0034], [0173], and [0174]; the surface orientation closeness threshold (i.e., threshold distance) of the robot surfaces to the object surfaces in the virtual environment. At that point, each surface-to-surface dimension and distance from one another is displayed along with the direction of motion needed (suggested alignment locations) to engage the robot with the object).

Regarding claim 4, Chizeck discloses all of the limitations of claim 2. Additionally, Chizeck discloses further comprising: providing the visual indication based upon compatibility of the object with another object within the alignment dimension (see at least Fig. 7A, 7B, [0034], [0173], and [0174]; the alignment indicator may include a visual representation of the 

Regarding claim 5, Chizeck discloses all of the limitations of claim 1. Additionally, Chizeck discloses wherein alerting the user to the alignment dimension comprises: providing tactile feedback or audio feedback to the user (see at least [0034]; audio, visual, or haptic (i.e., tactile) feedback may be used).

Regarding claim 6, Chizeck discloses all of the limitations of claim 1. Additionally, Chizeck discloses wherein alerting the user to the alignment dimension comprises providing suggestive control feedback to guide the user towards the alignment dimension (see at least [0062]; the force feedback that intensifies as a user goes off course or moves away from alignment is a form of suggestive control feedback which guides the user toward the alignment dimension).

Regarding claim 7, Chizeck discloses all of the limitations of claim 1. Additionally, Chizeck discloses wherein constraining the at least one dimension of movement of the object according to the alignment dimension comprises constraining movement of the object to one dimension of movement corresponding to the alignment dimension (see at least [0052]; once the alignment of one dimension is achieved, the dimension of movement is constrained), wherein movements in all other dimensions are restricted (see at least [0052]; “Once partial alignment is reached, combined fixture 248 e can inhibit movement(s) of virtual tool 220 v that would take virtual tool 220 v out of alignment with virtual rod 224 v via while allowing movement(s) that would bring virtual tool 220 v into closer alignment with virtual rod 224 v.” 

Regarding claim 9, Chizeck discloses all of the limitations of claim 1. Additionally, Chizeck discloses wherein the alignment dimension is determined based upon prior interactions with the object or prior input provided by the user (see at least [0069]; the guidance fixtures may be based on input from the operator. The alignment dimension is based on the guidance fixtures), or corresponds to a preexisting template comprising a plurality of alignment locations (Examiner notes that this is an optional limitation).

Regarding claim 10, Chizeck discloses all of the limitations of claim 1. Additionally, Chizeck discloses wherein alerting the user to the alignment dimension further comprises providing to the user a visual representation of how the object would move based upon future receipt of confirmation input from the user to engage the alignment dimension (see at least [0107] and [0118]; if the alignment dimension indicates a near-collision, an audio alert or visual alert may be given to the user indicating a collision and/or when a guidance force is about to be activated. This alert indicates how the robot tool would move if the user continues to engage the alignment dimension (e.g., off of the guidance path or colliding with an object)).

Regarding claim 11, Chizeck discloses a system comprising:
an interface component configured to provide a virtual representation of an environment of a robot (see at least Fig. 5B, Fig. 6A, and [0145]; virtual robot tool and virtual environment of a robot correspond to the real world robot tool and real-world environment), wherein the virtual representation comprises an object representation of an object in the environment (see at least Fig. 5B, Fig. 6A, and [0145]; virtual robot tool and virtual environment correspond to the real world robot tool and real-world environment);  
a control device configured to receive manipulation input to control the robot (see at least [0030]; the computing device is a control device and it receives manipulation input from the user to control the robot); and a processor (see at least [0193]), coupled to memory (see at least [0192]), the processor being configured to: 
alert the user to an alignment dimension based upon the manipulation input  (see at least Fig. 5B, Fig. 6A, [0052], and [0145]; the computing device is configured for manipulating the operate a real-world object by using the virtual fixture (i.e., teleoperating));
receive confirmation input from the user to engage the alignment dimension  (see at least [0175]; the partial or full alignment of a dimension, based upon the user input, is provided by the alignment indicator (i.e., alert to the user)); and 
constrain at least one dimension of movement of the object according to the alignment dimension (see at least [0052]; once the alignment of one dimension is achieved, the dimension of movement is constrained).

Regarding claim 12, Chizeck discloses all of the limitations of claim 11. Additionally, Chizeck discloses wherein the processor is further configured to alert the user to the alignment dimension by providing a visual indication in the virtual representation to the user of the suggested alignment dimension (see at least Fig. 7A, 7B, [0034], [0173], and [0174]; the alignment indicator may include a visual representation of the alignment dimensions to the user including depth differences indicating the direction to move to engage alignment), wherein the virtual representation comprises overlaid graphics overlaying the suggested alignment dimension (see at least [0034] and [0149]; the task space may include overlaid graphics. The task space comprises the alignment dimensions).

Regarding claim 13, Chizeck discloses all of the limitations of claim 12. Additionally, Chizeck discloses wherein the processor is further configured to provide a plurality of suggested alignment locations where each suggested alignment location of the plurality of suggested alignment locations is made based upon the robot being within a threshold distance of the object representation (see at least Fig. 7A, 7B, [0034], [0173], and [0174]; the surface orientation closeness threshold (i.e., threshold distance) of the robot surfaces to the object surfaces in the virtual environment. At that point, each surface-to-surface dimension and distance from one another is displayed along with the direction of motion needed (suggested alignment locations) to engage the robot with the object).

Regarding claim 14, Chizeck discloses all of the limitations of claim 12. Additionally, Chizeck discloses wherein the processor is further configured to provide the visual indication based upon compatibility of the object with another object within the alignment dimension (see at least Fig. 7A, 7B, [0034], [0173], and [0174]; the alignment indicator may include a visual representation of the alignment dimensions to the user including depth differences indicating the direction to move to engage alignment, and the visual representation indicates the compatibility between the gripper (object 1) with the object (object 2))

Regarding claim 15, Chizeck discloses all of the limitations of claim 11. Additionally, Chizeck discloses wherein the processor is further configured to alert the user to the alignment dimension by providing tactile feedback or audio feedback to the user (see at least [0034]; audio, visual, or haptic (i.e., tactile) feedback may be used).

Regarding claim 16, Chizeck discloses all of the limitations of claim 11. Additionally, Chizeck discloses wherein the processor is further configured to alert the user to the alignment dimension by providing suggestive control feedback to guide the user towards the alignment dimension (see at least [0062]; the force feedback that intensifies as a user goes off course or moves away from alignment is a form of suggestive control feedback which guides the user toward the alignment dimension).

Regarding claim 17, Chizeck discloses all of the limitations of claim 11. Additionally, Chizeck discloses wherein the processor is further configured to constrain movement of the object to one dimension of movement corresponding to the alignment dimension (see at least [0052]; once the alignment of one dimension is achieved, the dimension of movement is constrained), wherein movements in all other dimensions are restricted (see at least [0052]; “Once partial alignment is reached, combined fixture 248 e can inhibit movement(s) of virtual tool 220 v that would take virtual tool 220 v out of alignment with virtual rod 224 v via while allowing movement(s) that would bring virtual tool 220 v into closer alignment with virtual rod 224 v.” The inhibited movement may include one or more movements, and the allowed movements may include one or more movements. This claim limitation is taught in that allowing only one movement with disallow, or constrain, the remaining movements).

Regarding claim 18, Chizeck discloses all of the limitations of claim 11. Additionally, Chizeck discloses wherein the alignment dimension corresponds to a preexisting template comprising a plurality of alignment locations (see at least [0041] and [0145]; the initial scan is a template which includes depth dimensions and corresponding surface-to-surface alignment locations (i.e., plurality of alignment locations)).

Regarding claim 19, Chizeck discloses all of the limitations of claim 11. Additionally, Chizeck discloses wherein the processor is further configured to receive input to remove the constraint from a constrained dimension of movement (see at least [0069]; the guidance fixtures may be based on input from the operator. The alignment dimension is based on the guidance fixtures).

Regarding claim 20, Chizeck discloses all of the limitations of claim 11. Additionally, Chizeck discloses wherein: the at least one constrained dimension of movement comprises a plurality of constrained dimensions of movement (see at least [0052]; “Once partial alignment is reached, combined fixture 248 e can inhibit movement(s) of virtual tool 220 v that would take virtual tool 220 v out of alignment with virtual rod 224 v via while allowing movement(s) that would bring virtual tool 220 v into closer alignment with virtual rod 224 v.” The inhibited movement may include one or more movements, and the allowed movements may include one or more movements. This claim limitation is taught in that allowing only one movement would disallow, or constrain, the remaining movements); and 
the processor is further configured to receive input to remove a subset of the plurality of constrained dimensions of movement  (see at least [0069]; the guidance fixtures may be based on input from the operator. The alignment dimension is based on the guidance fixtures).

Regarding claim 21, Chizeck discloses all of the limitations of claim 1. Additionally, Chizeck discloses wherein there are a plurality of constrained directions of movement according to a plurality of alignment dimensions, further comprising: 
receiving user input identifying which of the constrained directions of movement are to be removed (see at least [0069]; the guidance zone and guidance fixtures (i.e., constrained directions of movement) may be changed by the user); and 
removing the constrained directions of movement (see at least [0069]; the fixtures, and therefore the constrained directions of motion, are removed or changed based on the user input).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663